DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “A cartomizer (figure 1), comprising: a liquid storage tank (along 24); a heater coil housing 29 forming a heater coil chamber (adjacent to 28); the heater coil housing 29 having a base (32 toward 23) and a pair of sidewalls (32 toward 23), the base (32 toward 23) having an air inlet (seen in figure 5); first and second notches (seen in figure 6) between the pair of sidewalls (32 toward 23); a heater coil 28 wrapped around a wick 26; the wick 26 extending through the notches (seen in figure 6) into a recessed pocket (along end portions of 28) between the heater coil housing 29 and a media storage tank wall (along 25); the wick 26 perpendicular to a longitudinal axis of the cartomizer (figure 1); electrical contacts (along 210) extending through the base (32 toward 23) and electrically connected to the heater coil 28; a second end of the inner tube 23 inserted to a proximal seal 22; a chamber (where element 21 rest, seen in figure 5) between the proximal seal 22 and a mouth piece (31 and 32, se paragraph [0049]); an absorbent 
However, Liu fails to provide, teach or suggest: the heater coil housing having an outlet connected to an axial cylindrical neck; a first end of an inner tube inserted into the axial cylindrical neck; and the mouthpiece having one or more outlets.
Claims 2-12 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 13, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “A cartomizer (figure 1) for use with an electronic smoking device (figure 1), comprising: a liquid media storage tank; a heater coil chamber (adjacent to 28) formed by a heater coil housing 29; the heater coil 28 housing having a base (32 toward 23) and a pair of sidewalls (32 toward 23); an air inlet (seen in figure 5) in the base (32 toward 23); first and second notches (seen in figure 6) between the pair of sidewalls (32 toward 23); a heater coil 28 wrapped around a wick 26; the wick 26 extending through the notches (seen in figure 6) into a recessed pocket (along end portions of 28) between the heater coil housing 29 and a media storage tank wall (along 25); the wick 26 perpendicular to the longitudinal axis of the cartomizer (figure 1); electrical contacts (along 210)extending through the base (32 toward 23) and connected to the heater coil 28; the inner tube 23 inserted to a proximal seal 22; an expansion chamber (where element 21 rest, seen in figure 5) (where element 21 rest, seen in figure 5) between the proximal seal 22 and a mouth piece (31 and 32, se paragraph [0049]); -58- 154668958.1Substitute Specification CLEANAttorney Dkt. No. 111971-8320.US07two absorbent 
However, Liu fails to provide, teach or suggest:  the heater coil housing having an outlet connected to an axial cylindrical neck; an inner tube inserted into the axial cylindrical neck; the mouthpiece having one or more outlets; and the mouthpiece attached to the cartomizer via a snap fit.
Claims 14-22 are dependent on claim 13 and are therefore allowable for the same reasons.  
As per claim 23, Liu (US Patent Application Publication 2015/0181939 A1) teaches: “A cartomizer (figure 1) for use with an electronic smoking device (figure 1), comprising: a liquid media storage tank; a heater coil chamber (adjacent to 28) formed by a heater coil housing 29; the heater coil housing 29 having a base (32 toward 23) and a pair of sidewalls (32 toward 23); an air inlet (seen in figure 5) in the base (32 toward 23); first and second notches (seen in figure 6) between the pair of sidewalls (32 toward 23); -59- 154668958.1Substitute Specification CLEAN Attorney Dkt. No. 111971-8320.US07 a heater coil 28 wrapped around a wick 26; the wick 26 extending through the notches (seen in figure 6) into a recessed pocket (along end portions of 28) between the heater coil housing 29 and a media storage tank wall (along 25); the wick 26 perpendicular to the longitudinal axis of the cartomizer (figure 1); electrical contacts (along 210)extending through the base (32 toward 23) and connected to the heater coil 28; the inner tube 23 connected to the heater coil housing 29 by an interference fit (seen in figure 7); the inner tube 23 inserted to a proximal seal 22; an expansion chamber (where element 21 rest, seen in figure 5) (where element 21 rest, seen in 
However, Liu fails to provide, teach or suggest: the heater coil housing having an outlet connected to an axial cylindrical neck; an inner tube inserted into the axial cylindrical neck of the heater coil housing; the absorbent material comprising a porous material 0.1-6 mm thick; the mouthpiece having one or more outlets; the mouthpiece attached to the cartomizer via a snap fit; and a cover on the first end of the cartomizer to protect connectors on the cartomizer.
Claims 24-30 are dependent on claim 23 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        

/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831